Judgment reversed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed. And this court finds that .(said Henry E. Miller having died during the lifetime and widowhood of his mother, ApphiaB. Miller), the mortgage executed by the said *346Henry E. Miller and set up in the petition in the court below, is not a valid lien on the premises described in the petition and conveyed no interest to the mortgagee in said premises, and the court further finds that the said Hattie J. Miller, widow of said Henry E. Miller, is not entitled to any interest whatever in dower, or otherwise, in said premises.
And the court coming now to render the judgment which the circuit court should have rendered, it is ordered and adjudged by this court that the petition of the plaintiff in said court and the cross-petition of said Hattie J. Miller be, and they are hereby, dismissed.
Shauck, Johnson, Donahue and O’Hara, JJ., concur.